Exhibit 10.83(a)
AMENDED AND RESTATED
SEVERANCE AND CHANGE IN CONTROL AGREEMENT
AMENDED AND RESTATED SEVERANCE AND CHANGE IN CONTROL AGREEMENT executed
December 8, 2011 as of January 3, 2011, by and between SMITH & WESSON HOLDING
CORPORATION, a Nevada corporation (“Employer”), and JEFFREY D. BUCHANAN
(“Employee”).
WHEREAS, Employer desires Employee to continue Employee’s services to Employer
as Executive Vice President, Chief Financial Officer, Secretary, and Treasurer
of Employer.
WHEREAS, Employer and Employee desire to agree to the results of any termination
of Employee’s employment under certain circumstances.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth in this Agreement, the parties hereto agree as follows:
1. Definitions.
(a) “Cause” shall mean any termination of Employee’s employment by Employer as a
result of Employee engaging in an act or acts involving a crime, moral
turpitude, fraud, or dishonesty; Employee taking any action that may be
injurious to the business or reputation of Employer; or Employee willfully
violating in a material respect Employer’s Corporate Governance Guidelines, Code
of Conduct, or any applicable Code of Ethics, including, without limitation, the
provisions thereof relating to conflicts of interest or related party
transactions.
(b) “Change in Control” of Employer shall mean a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934 as in
effect on the date of this Agreement or, if Item 6(e) is no longer in effect,
any regulations issued by the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934 that serve similar purposes; provided that,
without limitation, such a Change in Control shall be deemed to have occurred if
and when (i) any person (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934) directly or indirectly
of equity securities of Employer representing 20 percent or more of the combined
voting power of Employer’s then-outstanding equity securities, except that this
provision shall not apply to any person currently owning at least five percent
or more of the combined voting power of Employer’s currently outstanding equity
securities or to an acquisition of up to 20 percent of the then-outstanding
voting securities that has been approved by at least 75 percent of the members
of the Board of Directors who are not affiliates or associates of such person;
(ii) during the period of this Agreement, individuals who, at the beginning of
such period, constituted the Board of Directors of Employer (the “Original
Directors”), cease for any reason to constitute at least a majority thereof
unless the election or nomination for election of each new director was approved
(an “Approved Director”)

 





--------------------------------------------------------------------------------



 



by the vote of a Board of Directors constituted entirely of Original Directors
and/or Approved Directors; (iii) a tender offer or exchange offer is made
whereby the effect of such offer is to take over and control Employer, and such
offer is consummated for the equity securities of Employer representing
20 percent or more of the combined voting power of Employer’s then-outstanding
voting securities; (iv) Employer is merged, consolidated, or enters into a
reorganization transaction with another person and, as the result of such
merger, consolidation, or reorganization, less than 75 percent of the
outstanding equity securities of the surviving or resulting person shall then be
owned in the aggregate by the former stockholders of Employer; or (v) Employer
transfers substantially all of its assets to another person or entity that is
not a wholly owned subsidiary of Employer. Sales of Employer’s Common Stock
beneficially owned or controlled by Employee shall not be considered in
determining whether a Change in Control has occurred.
2. Result of Termination Other than for Cause. In the event that Employer
terminates Employee’s employment with Employer other than for Cause,
(a) Employer shall pay Employee’s base salary for a period of 12 months
following the effective date of such termination; and (b) Employer shall pay to
Employee, at the same time as cash incentive bonuses are paid to Employer’s
other executives, a portion of the cash incentive bonus deemed by Employer’s
Compensation Committee in the exercise of its sole discretion to be earned by
Employee pro rata for the period commencing on the first day of the fiscal year
for which the cash incentive bonus is calculated and ending on the effective
date of termination. The amounts payable under (a) above shall be paid on
Employer’s regular payroll schedule commencing on the first such payment date
coincident with or following Employee’s “separation from service” from Employer
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be treated as a series of separate payments
under Treasury Regulations Section 1.409A-2(b)(2)(iii). The amounts payable
under (b) above, if any, shall be made by March 15 of the year following the
year to which the bonus applies and would otherwise be earned.
3. Result of Termination Following Change in Control. In the event of a “Change
in Control” of Employer, Employee, at Employee’s option and upon written notice
to Employer, may terminate Employee’s employment effective on the date of the
notice unless (a) the provisions of this Agreement remain in full force and
effect as to Employee and (b) Employee suffers no reduction in Employee’s
status, duties, authority, or compensation following such Change in Control,
provided that Employee will be considered to suffer a reduction in Employee’s
status, duties, authority, or compensation, only if, after the Change in
Control, (i) Employee is not the Chief Financial Officer of the company that
succeeds to the business conducted by Employer and its subsidiaries immediately
prior to the Change in Control, (ii) such company’s common stock is not listed
on a national stock exchange (such as the New York Stock Exchange, the Nasdaq
National Market, or the American Stock Exchange), (iii) such company terminates
Employee or in any material respect reduces Employee’s status, duties,
authority, or base compensation within one year of the Change in Control, or
(iv) as a result of such Change in Control, Employee is required to relocate out
of Springfield, Massachusetts (or surrounding areas). In the event of a
termination following a Change in Control as provided in this Section 3,
(A) Employer shall pay Employee’s base salary for a period of 18 months
following the effective date of such termination; (B) Employer shall pay to
Employee an amount equal to the average of Employee’s cash bonus paid for each
of the two fiscal years immediately preceding Employee’s termination, such
amount to be paid and received upon the effective date of the termination
(provided such termination constitutes a “separation from service” from Employer
within the meaning of Section 409A of the Code); and (C) all unvested
stock-based compensation held by Employee in his capacity as Employee on the
effective date of the termination shall vest as of the effective date of
termination. The amounts payable under Section 3(A) shall be paid on Employer’s
regular payroll schedule commencing on the first such payment date coincident
with or following Employee’s “separation from service” from Employer within the
meaning of Section 409A of the Code and shall be treated as a series of separate
payments under Treasury Regulations Section 1.409A-2(b)(2)(iii).

 

2



--------------------------------------------------------------------------------



 



4. Competition and Confidential Information.
(a) Interests to be Protected. The parties acknowledge that Employee will
perform essential services for Employer, its employees, and its stockholders
during the term of Employee’s employment with Employer. Employee will be exposed
to, have access to, and work with, a considerable amount of Confidential
Information (as defined below). The parties also expressly recognize and
acknowledge that the personnel of Employer have been trained by, and are
valuable to, Employer and that Employer will incur substantial recruiting and
training expenses if Employer must hire new personnel or retrain existing
personnel to fill vacancies. The parties expressly recognize that it could
seriously impair the goodwill and diminish the value of Employer’s business
should Employee compete with Employer in any manner whatsoever. The parties
acknowledge that this covenant has an extended duration; however, they agree
that this covenant is reasonable and it is necessary for the protection of
Employer, its stockholders, and employees. For these and other reasons, and the
fact that there are many other employment opportunities available to Employee if
his employment is terminated, the parties are in full and complete agreement
that the following restrictive covenants are fair and reasonable and are entered
into freely, voluntarily, and knowingly. Furthermore, each party was given the
opportunity to consult with independent legal counsel before entering into this
Agreement.
(b) Non-Competition. For the period equal to 12 months after the termination of
Employee’s employment with Employer for any reason, Employee shall not (whether
directly or indirectly, as owner, principal, agent, stockholder, director,
officer, manager, employee, partner, participant, or in any other capacity)
engage or become financially interested in any competitive business conducted
within the Restricted Territory (as defined below). As used herein, the term
“competitive business” shall mean any business that sells or provides or
attempts to sell or provide products or services the same as or substantially
similar to the products or services sold or provided by Employer during
Employee’s employment, and the term “Restricted Territory” shall mean any state
or other geographical area in which Employer sells products or provides services
during Employee’s employment.
(c) Non-Solicitation of Employees. For a period of 24 months after the
termination of Employee’s employment with Employer for any reason, Employee
shall not directly or indirectly, for Employee, or on behalf of, or in
conjunction with, any other person, company, partnership, corporation, or
governmental entity, solicit for employment, seek to hire, or hire any person or
persons who is employed by or was employed by Employer within 12 months of the
termination of Employee’s employment for the purpose of having any such employee
engage in services that are the same as or similar or related to the services
that such employee provided for Employer.

 

3



--------------------------------------------------------------------------------



 



(d) Confidential Information. Employee shall maintain in strict secrecy all
confidential or trade secret information relating to the business of Employer
(the “Confidential Information”) obtained by Employee in the course of
Employee’s employment, and Employee shall not, unless first authorized in
writing by Employer, disclose to, or use for Employee’s benefit or for the
benefit of, any person, firm, or entity at any time either during or subsequent
to the term of Employee’s employment, any Confidential Information, except as
required in the performance of Employee’s duties on behalf of Employer. For
purposes hereof, Confidential Information shall include without limitation any
materials, trade secrets, knowledge, or information with respect to management,
operational, or investment policies and practices of Employer; any business
methods or forms; any names or addresses of customers or data on customers or
suppliers; and any business policies or other information relating to or dealing
with the management, operational, or investment policies or practices of
Employer.
(e) Return of Books, Records, Papers, and Equipment. Upon the termination of
Employee’s employment with Employer for any reason, Employee shall deliver
promptly to Employer all files, lists, books, records, manuals, memoranda,
drawings, and specifications; all cost, pricing, and other financial data; all
other written or printed materials and computers, cell phones, PDAs, and other
equipment that are the property of Employer (and any copies of them); and all
other materials that may contain Confidential Information relating to the
business of Employer, which Employee may then have in Employee’s possession or
control whether prepared by Employee or not.
(f) Disclosure of Information. Employee shall disclose promptly to Employer, or
its nominee, any and all ideas, designs, processes, and improvements of any kind
relating to the business of Employer, whether patentable or not, conceived or
made by Employee, either alone or jointly with others, during working hours or
otherwise, during the entire period of Employee’s employment with Employer or
within six months thereafter.
(g) Assignment. Employee hereby assigns to Employer or its nominee, the entire
right, title, and interest in and to all inventions, discoveries, and
improvements, whether patentable or not, that Employee may conceive or make
during Employee’s employment with Employer, or within six months thereafter, and
which relate to the business of Employer.
(h) Equitable Relief. In the event a violation of any of the restrictions
contained in this Section occurs, Employer shall be entitled to preliminary and
permanent injunctive relief as well as damages and an equitable accounting of
all earnings, profits, and other benefits arising from such violation, which
right shall be cumulative and in addition to any other rights or remedies to
which Employer may be entitled. In the event of a violation of any provision of
subsection (b), (c), (f), or (g) of this Section, the period for which those
provisions would remain in effect shall be extended for a period of time equal
to that period beginning when such violation commenced and ending when the
activities constituting such violation shall have been finally terminated in
good faith.

 

4



--------------------------------------------------------------------------------



 



(i) Restrictions Separable. If the scope of any provision of this Agreement
(whether in this Section 4 or otherwise) is found by a Court to be too broad to
permit enforcement to its full extent, then such provision shall be enforced to
the maximum extent permitted by law. The parties agree that the scope of any
provision of this Agreement may be modified by a judge in any proceeding to
enforce this Agreement, so that such provision can be enforced to the maximum
extent permitted by law. Each and every restriction set forth in this Section 4
is independent and severable from the others, and no such restriction shall be
rendered unenforceable by virtue of the fact that, for any reason, any other or
others of them may be unenforceable in whole or in part.
5. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the parties hereto; provided that
because the obligations of Employee hereunder involve the performance of
personal services, such obligations shall not be delegated by Employee. For
purposes of this Agreement successors and assigns shall include, but not be
limited to, any individual, corporation, trust, partnership, or other entity
that acquires a majority of the stock or assets of Employer by sale, merger,
consolidation, liquidation, or other form of transfer. Employer will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of Employer
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that Employer would be required to perform it if no such
succession had taken place. Without limiting the foregoing, unless the context
otherwise requires, the term “Employer” includes all subsidiaries of Employer.
6. Release of Claims and Non-Disparagement. Employer’s obligations under this
Agreement are contingent upon Employee executing (and not revoking during any
applicable revocation period) a valid and enforceable full and unconditional
release of any claims Employee may have against Employer (whether known or
unknown) as of the termination of Employee’s employment. Employer shall present
the release to Employee within 10 days of termination, and Employee shall have
up to 45 days to consider whether to execute the release; in the event Employee
executes the release, Employee shall have an additional eight calendar days in
which to expressly revoke his execution of the release in writing. In the event
that Employee fails to execute the release within the 45 day period, or in the
event Employee formally revokes his execution of the release within eight
calendar days of his execution of the release, then this Agreement shall be null
and void. Employee shall not be entitled to any payments or benefits under this
Agreement after termination of his employment if he does not execute the release
or if he revokes the release during any statutory revocation period, and to the
extent that Employer has made any payments to Employee prior to Employee’s
failure to execute the release within the 45 day period or prior to his
revocation, then Employee shall immediately reimburse Employer for any and all
such payments. Employer’s obligations and all payments under this Agreement
shall cease if Employee makes any written or oral statement or takes any action
that Employee knows or reasonably should know constitutes an untrue,
disparaging, or negative comment concerning Employer.

 

5



--------------------------------------------------------------------------------



 



7. Miscellaneous.
(a) Notices. All notices, requests, demands, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given, made, and received (i) if personally delivered, on the
date of delivery, (ii) if by facsimile or e-mail transmission, upon receipt,
(iii) if mailed, three days after deposit in the United States mail, registered
or certified, return receipt requested, postage prepaid, and addressed as
provided below, or (iv) if by a courier delivery service providing overnight or
“next-day” delivery, on the next business day after deposit with such service
addressed as follows:

  (1)  
If to Employer:
       
2100 Roosevelt Avenue
Springfield, Massachusetts 01104
Attention: Chief Executive Officer
Phone: (413) 747-3302
Facsimile: (413) 739-8528
E-Mail: jdebney@smith-wesson.com
    (2)  
If to Employee:
2100 Roosevelt Avenue
Springfield, Massachusetts 01104
Phone: (413) 747-3341
E-Mail: jbuchanan@smith-wesson.com

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 7 for the giving of notice.
(b) Indulgences; Waivers. Neither any failure nor any delay on the part of
either party to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
shall any waiver of any right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power, or privilege
with respect to any other occurrence. No waiver shall be binding unless executed
in writing by the party making the waiver.
(c) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement, shall be governed by and construed
in accordance with the laws of the state of Massachusetts, notwithstanding any
Massachusetts or other conflict-of-interest provisions to the contrary. Each of
the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the state of Massachusetts located in Hampden County and the United
States District Court for the District of Massachusetts for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action, or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action, or proceeding
and to the laying of venue in such court. Each party hereto irrevocably waives
any objection to the laying of venue of any such suit, action or proceeding
brought in such courts and irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

6



--------------------------------------------------------------------------------



 



(d) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors, and assigns, except that no party may assign or
transfer such party’s rights or obligations under this Agreement without the
prior written consent of the other party.
(e) Execution in Counterpart. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.
(f) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
(g) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings, inducements, and
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. This Agreement may
not be modified or amended other than by an agreement in writing.
(h) No Participation in Severance Plans. Except as contemplated by this
Agreement, Employee acknowledges and agrees that the compensation and other
benefits set forth in this Agreement are and shall be in lieu of any
compensation or other benefits that may otherwise be payable to or on behalf of
Employee pursuant to the terms of any severance pay arrangement of Employer or
any affiliate thereof, or any other similar arrangement of Employer or any
affiliates thereof providing for benefits upon involuntary termination of
employment.
(i) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
(j) Gender. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.

 

7



--------------------------------------------------------------------------------



 



(k) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.
(l) Specified Employee. Notwithstanding any provision of this Agreement to the
contrary, if Employee is a “specified employee” as defined in Section 409A of
the Code, Employee shall not be entitled to any payments or benefits the right
to which provides for a “deferral of compensation” within the meaning of
Section 409A, and whose payment or provision is triggered by Employee’s
termination of employment (whether such payments or benefits are provided to
Employee under this Agreement or under any other plan, program or arrangement of
the Employer), until (and any payments or benefits suspended hereby shall be
paid in a lump sum on) the earlier of (i) the date which is the first business
day following the six-month anniversary of Employee’s “separation from service”
(within the meaning of Section 409A of the Code) for any reason other than death
or (ii) Employee’s date of death, and such payments or benefits that, if not for
the six-month delay described herein, would be due and payable prior to such
date shall be made or provided to Employee on such date. Employer shall make the
determination as to whether Employee is a “specified employee” in good faith in
accordance with its general procedures adopted in accordance with Section 409A
of the Code and, at the time of the Employee’s “separation of service” will
notify the Employee whether or not he is a “specified employee.”
(m) Savings Clause. This Agreement is intended to satisfy the requirements of
Section 409A of the Code with respect to amounts subject thereto, and shall be
interpreted and construed consistent with such intent; provided that,
notwithstanding the other provisions of this subsection and the paragraph above
entitled, “Specified Employee”, with respect to any right to a payment or
benefit hereunder (or portion thereof) that does not otherwise provide for a
“deferral of compensation” within the meaning of Section 409A of the Code, it is
the intent of the parties that such payment or benefit will not so provide.
Furthermore, if either party notifies the other in writing that, based on the
advice of legal counsel, one or more of the provisions of this Agreement
contravenes any regulations or Treasury guidance promulgated under Section 409A
of the Code or causes any amounts to be subject to interest or penalties under
Section 409A of the Code, the parties shall promptly and reasonably consult with
each other (and with their legal counsel), and shall use their reasonable best
efforts, to reform the provisions hereof to (a) maintain to the maximum extent
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A of the Code or increasing the costs to the
Employer of providing the applicable benefit or payment and (b) to the extent
practicable, to avoid the imposition of any tax, interest or other penalties
under Section 409A of the Code upon Employee or the Employer.
(n) Reimbursements. Except as expressly provided otherwise herein, no
reimbursement payable to Employee pursuant to any provisions of this Agreement
or pursuant to any plan or arrangement of Employer shall be paid later than the
last day of the calendar year following the calendar year in which the related
expense was incurred, and no such reimbursement during any calendar year shall
affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A.
[Remainder of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

            SMITH & WESSON HOLDING CORPORATION
      By:   /s/ P. James Debney         P. James Debney        President and
Chief Executive Officer            /s/ Jeffrey D. Buchanan       Jeffrey D.
Buchanan   

[Signature Page to Amended and Restated Severance and Change in Control
Agreement]

 

